DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 1/20/22.  Claims 1, 4-6, 10, 13-19 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0190404 A1 to Mandanis et al. (hereinafter “Mandanis”) in view of US Publication No. 2016/0271438 to Weisz et al. (hereinafter “Weisz”).

Concerning claim 1, Mandanis discloses a system for measuring a rower profile of rower (Abstract), the system comprising: 
one or more sensors on an oar, the one or more sensors configure to measure one or more forces imparted on the oar by the rower in use at a predetermined time (paragraphs [0007], [0008] – sensors measuring forces are located on the oar); 
one or more motion tracking devices configured to determine a position of the oar in space at the predetermined time (paragraphs [0025], [0039] – position of oar is determined with respect to time); and 
processor configured to interface with the one or more sensors and a remote monitoring device (paragraph [0024] – processor is interface between sensors and monitoring device, and 
to determine the rower profile based on data from the one or more sensors and the one or more motion tracking devices (paragraphs [0030], [0072] – rower profile is determined).  
Mandanis lacks specifically disclosing, however, Weisz discloses one or more sensors on a grip portion located at the distal end of an oar (Fig. 12, paragraphs [0090], [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors on the grip as disclosed by Weisz into the system of Mandanis in order to provide a better measurement of user force on the grip.




Concerning claims 3 and 12, Mandanis discloses wherein the attitude and motion of the oar in three dimensions is provided by a MEMS chip supplying 6 or 9 axes of measurement (paragraphs [0017], [0025], [0067]).  

Concerning claims 4 and 13, Mandanis lacks specifically disclosing, however, Weisz discloses wherein one or more sensors are configured to determine a hand position and a force imparted by the hand on the grip portion at the predetermined time (Fig. 12, paragraphs [0070], [0090], [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors on the grip as disclosed by Weisz into the system of Mandanis in order to provide a better measurement of user force on the grip.

Concerning claims 5 and 14, Mandanis lacks specifically disclosing, however, Weisz discloses the system further including a covering over at least the grip portion, such that forces due to a hand squeezing the grip portion are distributed across the one or more sensors (Fig. 12, paragraphs [0085]-[0090], [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Concerning claims 6 and 15, Mandanis lacks specifically disclosing, however, Weisz discloses wherein the covering forms a keyed connection with the grip portion to prevent the covering moving relative to the grip and to absorb forces associated with squeezing the grip portion (Fig. 12, paragraphs [0085]-[0090], [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors on the grip as disclosed by Weisz into the system of Mandanis in order to provide a better measurement of user force on the grip.

Concerning claim 7, Mandanis discloses wherein at least one of the one or more sensors comprises one or more sensors for measuring the flex of the oar (paragraphs [0033]-[0037]).  
 
Concerning claim 9, Mandanis discloses wherein the at least one sensor is adapted to measure flex in one of more axes (paragraphs [0033]-[0037]).
	
Concerning claims 10 and 17, see the rejection of claim 1.

Concerning claim 16, Mandanis lacks specifically disclosing, however, Weisz discloses wherein the grip portion is part of a handle and the handle is removably attachable, such that the handle can replace a standard handle of the oar (paragraphs 

Concerning claim 18, Mandanis discloses wherein the processor is remote to the oar, and communicating the data includes communicating the data using a wireless communication protocol (paragraphs [0017], [0025], [0067]).  

Concerning claims 19 and 20, Mandanis discloses wherein the one or more sensors, the one or more motion tracking devices, and/or the processor are included in a removable handle of the oar (paragraphs [0053]-[0057]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mandanis, Weisz and further in view of US Publication No. 2019/0107450 to Ewans (hereinafter “Ewans”).
Concerning claim 8, Mandanis/Weisz lack specifically disclosing, however, Ewans discloses wherein the at least one sensor comprises a Hall Effect sensor (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Hall-effect sensor as shown by Ewans in the system of Mandanis/Weisz in order to provide more accuracy when measuring rowing power.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715